Abatement Order filed March 10, 2022




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00243-CR
                                  ____________

                  EMEKWANEM IBE BIOSAH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CR-1912

                           ABATEMENT ORDER

      Appellant appeals his conviction for fraudulent use/possession of identifying
information of five to ten items, namely credit cards. Appellant’s appointed
counsel filed a brief in which he concludes the appeal is wholly frivolous and
without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate counsel’s
conclusion that there are no arguable issues for appeal.1 See Anders, 386 U.S. at
744. Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this court within thirty (30) days
of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                             PER CURIAM


Panel consists of Justices Wise, Poissant and Wilson.




1
  Specifically, the trial court’s certification states appellant has the right of appeal “as to
punishment only” and the judgment recites the sentence was the term of a plea bargain.
However, the record reflects appellant pled guilty without a plea bargain and does not reflect any
consideration in exchange for appellant’s waiver of his right of appeal. Our decision should not
be viewed as a determination of the merits of any issues raised in the brief or a limitation on any
issue that may be raised in this appeal. Appellant’s new appellate counsel should personally
review the record to determine what issues should be raised in this appeal.

                                                2